         Case 1:17-cv-01875-RMC Document 89 Filed 07/02/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


ORGANIC TRADE ASSOCIATION,                               Civil Case No. 1:17-cv-01875 (RMC)

       Plaintiff,
       v.
UNITED STATES DEPARTMENT OF
AGRICULTURE, et al.

       Defendants.


                                      PROPOSED ORDER

       Upon consideration of the Plaintiff’s Motion to Complete and Correct the Administrative

Record, and finding good cause exists it,

       IT IS ORDERED that the motion is granted and:

               The Certified Administrative Record in this case shall include the:

               a. The “Office of Inspector General Report” cited at 82 Fed. Reg. at 7044

                    (January 19, 2017) (OLPP Final Rule).

               b. The “nine separate recommendations” of the National Organic Standards

                    Board that led to the OLPP and are specifically cited at at 82 Fed. Reg. at

                    7044 and 7082 (January 19, 2017) (OLPP Final Rule) and any and all written

                    responses of the National Organic Program “NOP” to the nine separate

                    recommendations.

               c. The recommendations of the National Organic Standards Board cited in the

                    Proposed OLPP in April 2016, 81 Fed. Reg. at 21958-59, and all written

                    responses of the NOP to the designated recommendations.
      Case 1:17-cv-01875-RMC Document 89 Filed 07/02/19 Page 2 of 2



           d. The 6,675 comments filed in response to the Proposed Rule “Organic

              Livestock and Poultry Practices”, 81 Fed. Reg. 219562-2009 (April 13, 2016)

           e. Plaintiff shall file any request for relief regarding the administrative record on

              or before June 5, 2019; and

           f. Document No. 11 in the Certified Administrative Record shall be redesignated

              as “NOSB Resolution.”

IT IS SO ORDERED
